DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  Prior art fails to teach nor suggest the limitations of claims 1, 5, 9, 13 and 18, respectively, in combination as recited therein.  
In reference to claim 1, Tsunemi (EP 2814053A1/ US 9276104) teaches:
1. (Currently Amended) A thermal conduction structure for an integrated circuit transistor de- vice made using a back-side access process and mounted on a handle wafer such that a gate(Fig.1 (RFD1) (6)) of the transistor device (6/7/8) is oriented towards the handle wafer (16), including: (b) at least one thermal path (20b) electrically isolated from the transistor device (6/7/8) and in thermal contact with the dummy gate; and (c) at least one generally orthogonal thermal pathway thermally coupled to at least one thermal path and configured to convey heat from the at least one thermal path to at least one of (i) at least one externally accessible thermal pad, or (ii) the handle wafer [0078-0081] (Fig.1 (20b)). 

However, Tsunemi teaches a ground connection as labeled below and fails to teach nor render obvious applicant’s claim language which requires  (a) a dummy gate electrically isolated from the transistor device by a gate oxide (9) and in thermal contact (20b) with the transistor device.  



    PNG
    media_image1.png
    659
    552
    media_image1.png
    Greyscale



Claims 5 and 9 also require the dummy gate electrically isolated from the transistor device by a gate oxide (9) and in thermal contact (20b) with the transistor device and therefore also contain the allowable subject matter.

More specifically, in regards to claim 13, prior art fails to teach nor suggest at least one electrically isolating structure formed within the silicon island, each electrically isolating structure positioned so as to electrically isolate the portion of the silicon island containing the transistor device from an edge portion of the silicon island, each edge portion located in a lateral direction from the transistor device but thermally coupled through a respective electrically isolating structure to the portion of the silicon is- land containing the transistor device; (d) an interlevel dielectric layer formed over at least one of the at least one electrically isolating structure; (e) at least one thermal path having a first portion in thermal contact, through the interlevel dielectric layer, with a respective edge portion of the silicon island, and a second portion spaced away from the respective edge portion of the silicon island in a lateral direction from the transistor device so that the second portion may be coupled to a generally orthogonal thermal pathway without the generally orthogonal thermal pathway being blocked by or interfering with the transistor device, each thermal path being substantially electrically isolated, from the transistor device; in combination with the remaining limitations of claim 13.

In regards to claim 18, prior art fails to teach nor suggest (d) at least one dummy gate formed on the insulating gate oxide over the silicon island and having a portion extending beyond at least one edge of the silicon island,  (e) at least one thermally conductive structure formed in thermal contact with the portion of at least one of the at least one dummy gate extending beyond the at least one edge of the silicon island, and electrically isolated from the transistor device, in combination with the remaining limitations of claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        



4/23/22